WPIEERER, District Judge.
This merchandise appears to bé a byproduct produced by cracking crude ginger root in a machine, running it through a still, and extracting the essence for medicinal and other purposes, and left pressed into cakes. It has been assessed as a “spice át 3c. a pound,” under paragraph 287 of the tariff law (Act July 24, 1897, c. 11, § 1, Schedule G, 30 Stat. 173 [U. S. Comp.. St. 1901, p. 3653], against a protest that it should be assessed as “ginger root, niigronnd and not preserved or candied,” in tlie free list at paragraph *468667, § 2, 30 Stat. 201 [U. S. Comp. St. 1901, p. 1688]. It is not “preserved'or candied,” and the question here is whether it is “ginger root, unground.” That it came from ginger root is unquestioned. As this paragraph 667 is the paragraph named in the protest, there is no other question here than whether it is ginger root, unground. That reduces it to the question Whether cracking the crude root in a machine, and reducing it to finer particles, is any process of grinding. “Un-ground” means wholly unground or not at all ground, and, if cracking is any part of the process of grinding, it is not unground.
One definition of “grind” is to “crush into small fragments,” as given by Webster; and another is to “triturate,” one definition of which is to “pulverize,” as given by the Standard Dictionary. By this process of cracking the crude ginger root appears to be reduced to small particles and to be pulverized. It is therefore to that extent ground. It cannot be considered as wholly ground, or unground. It is not the “unground ginger root” of paragraph 667. Whether it may fall under some other paragraph of the tariff law, as has been suggested and said to have been since held, is not here material. This case must be decided upon this protest, which raises merely this question.
Decision affirmed.